United States Court of Appeals
                       FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-3280
                                ___________

Nico Redding,                          *
                                       *
            Plaintiff,                 *
                                       *
Anthony B. Hale,                       *
                                       * Appeal from the United States
            Appellant,                 * District Court for the
                                       * District of Minnesota.
      v.                               *
                                       *    [UNPUBLISHED]
Dennis Benson, Warden;                 *
Otis Sanders, Associate Warden;        *
Dennis Hirch, Canteen Supervisor,      *
                                       *
            Appellees.                 *
                                  ___________

                Submitted: May 14, 1997

                    Filed: June 3, 1997
                                 ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit
      Judges.
                        ___________

PER CURIAM.
       Anthony B. Hale, a Minnesota inmate, appeals from the district court's1 grant of
summary judgment to defendants in this 42 U.S.C. § 1983 action. Contrary to Hale's
assertion, the district court's referral of Hale's case to a magistrate judge for proposed
findings and recommendations was proper, and did not require Hale's consent. See 28
U.S.C. § 636(b)(1)(B); McCarthy v. Bronson, 500 U.S. 136, 138-40 (1991). Having
carefully reviewed the record and the briefs, we also conlude the judgment of the
district court is correct and an extended opinion would lack precedential value.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable Jonathan
G. Lebedoff, United States Magistrate Judge for the District of Minnesota.

                                           -2-